Exhibit 10.1
ALON USA ENERGY, INC.
AMENDED AND RESTATED 2005 INCENTIVE COMPENSATION PLAN
AWARD AGREEMENT
     This Award Agreement is entered into this 5th day of May, 2011 (the “Grant
Date”), between Paul Eisman (the “Participant”) and Alon USA Energy, Inc., a
Delaware corporation (the “Company”).
     WHEREAS, Participant is an employee of the Company or one of its
Subsidiaries, and a Senior Officer within the meaning of the Alon USA Energy,
Inc. Amended and Restated 2005 Incentive Compensation Plan (the “Plan”); and
     WHEREAS, the grant of Restricted Stock Units evidenced by this agreement
(the “Agreement”) was authorized by a resolution of the Board of Directors of
the Company (the “Board”).
     1. Grant.
     Subject to and upon the terms, conditions and restrictions set forth in
this Agreement and in the Plan, which is incorporated herein by reference, the
Company hereby grants to the Participant on the Grant Date 500,000 Restricted
Stock Units. Each Restricted Stock Unit represents the right to receive one
share of common stock of the Company (“Common Stock”) upon the vesting of the
Restricted Stock Unit. This Agreement constitutes an “Evidence of Award” under
the Plan.
     2. Voting Rights of Participant.
     The Participant will have no voting rights with respect to the Restricted
Stock Units.
     3. Dividend Rights and Dividend Equivalent Payments. Except as provided in
this Section, the Participant will have no right to receive dividends with
respect to the Restricted Stock Units. From and after the Grant Date, the
Participant will be entitled to receive, whenever a cash dividend is paid on
shares of Common Stock , an amount of cash equal to the product of (A) the
per-share amount of the dividend paid and (B) the Dividend Share Amount, set
forth in the table below for the period in which the dividend is paid (as
determined below) (the “Dividend Equivalent Payment”), provided the Participant
has not received the shares of Common Stock underlying the Restricted Stock
Units in accordance with Section 6 hereof or otherwise forfeited the Restricted
Stock Units in accordance with Section 5 hereof.

              Dividend Share   Period   Amount  
From the Grant Date through March 1, 2012
    100,000  
From March 1, 2012 through March 1, 2013
    200,000  
From March 1, 2013 through March 1, 2014
    300,000  
From March 1, 2014 through March 1, 2015
    400,000  

 



--------------------------------------------------------------------------------



 



All Dividend Equivalent Payments will be made no later than 10 days after
dividends are paid on the underlying Common Stock. Notwithstanding the
foregoing, Participant shall receive within 10 days of the Grant Date a Dividend
Equivalent Payment for the dividend paid on the Common Stock in the first
quarter of 2011 in an amount of cash equal to the product of (A) $.04 per share
and (B) 100,000.
     4. Restrictions on Transfer. The Restricted Stock Units may not be
transferred, sold, pledged, exchanged, assigned or otherwise encumbered or
disposed of by the Participant; provided, however, that the Participant’s
interest in the Restricted Stock Units may be transferred by will or the laws of
descent and distribution. Any purported transfer, encumbrance or other
disposition of the Restricted Stock Units will be null and void, and the other
party to any such purported transaction will not obtain any rights to or
interest in the Restricted Stock Units.
     5. Vesting of Awards.
          (a) Restricted Stock Units. All 500,000 Restricted Stock Units granted
to Participant under this Agreement will vest on March 1, 2015 (the “RSU Vesting
Date”), provided the Participant remains in the continuous employ of the Company
and its Subsidiaries during the period from the Date of Grant to the RSU Vesting
Date.
     For purposes of this Agreement, the continuous employment of the
Participant with the Company and its Subsidiaries will not be deemed to have
been interrupted, and the Participant will not be deemed to have ceased to be an
employee of the Company and its Subsidiaries, by reason of the transfer of the
Participant’s employment among the Company and its Subsidiaries or a leave of
absence approved by the Company’s Executive Chairman of the Board.
          (b) Involuntary Termination, Termination for Good Reason, Death and
Disability. Notwithstanding the provisions of Section 5(a) and (b), the
non-vested Restricted Stock Units will vest in full upon (i) the involuntary
termination of the Participant’s employment by the Company and its Subsidiaries
for a reason other than Cause, (ii) the Participant’s termination of employment
with the Company and its Subsidiaries for Good Reason, or (iii) the
Participant’s termination of employment with the Company and its Subsidiaries
due to the death or permanent and total disability of the Participant, as
determined by the Committee. Upon the occurrence of any of these events, the
vested Restricted Stock Units will be settled in Common Stock as provided in
Section 6 by the Participant or, in the event of the Participant’s death or
disability, by the Participant’s legal representative.
          (c) Change in Control. Notwithstanding the provisions of Section 5(a),
(b) or (c), the following vesting rules shall apply in connection with a Change
in Control: (i) if the Participant does not receive an offer of continued
employment on similar terms from the Company or its Subsidiaries (or any
successors or affiliates) in connection with a Change in Control (for a reason
other than Cause), all non-vested Restricted Stock Units will fully vest
immediately prior to the Change in Control; (ii) if the Participant’s employment
with the Company and its Subsidiaries (and any successors or affiliates) is
involuntarily terminated without Cause following a Change in Control, all
non-vested Restricted Stock Units will fully vest upon such termination; and
(iii) if the Participant remains employed by the Company or its Subsidiaries (or
any successors or affiliates) for a period of one year following a Change in

- 2 -



--------------------------------------------------------------------------------



 



Control, all non-vested Restricted Stock Units with fully vest on the first
anniversary of the Change in Control.
          (d) Forfeiture. In the event the Participant terminates employment
with the Company and its Subsidiaries for any reason other than disability,
death, involuntary termination by the Company other than for Cause or
termination by the Participant for Good Reason, the Restricted Stock Units will
be forfeited immediately and the Participant will not be entitled to any Common
Stock or Dividend Equivalent Payments hereunder.
     6. Settlement of Restricted Stock Units. At such time as the Restricted
Stock Units vest as provided in this Agreement, shares of Common Stock
underlying such Restricted Stock Units will be transferred to the Participant no
later than 20 days after vesting, except as provided in this Section. The shares
of Common Stock underlying the Restricted Stock Units will be transferred to the
Participant by the Company’s transfer agent at the direction of the Company. At
such time as the Restricted Stock Units vest, the Company will direct the
transfer agent to forward all such shares of Common Stock to the Participant,
except in the event the Participant has notified the Company of his election to
satisfy any tax obligations by surrender of a portion of such shares, in which
case the transfer agent will be directed to forward the remaining balance of
shares after the amount necessary for such taxes has been deducted.
     7. [Intentionally Left Blank.]
     8. Taxes and Withholding. To the extent that the Company is required to
withhold any federal, state, local or foreign taxes in connection with the
issuance of any Common Shares or other securities pursuant to this Agreement, it
will be a condition to the transfer of the Common Shares that the Participant
will pay such taxes or make provisions that are satisfactory to the Company for
the payment thereof. The Participant may elect to satisfy all or any part of any
such withholding obligation by retention by the Company of a portion of the
Common Shares that are transferred to the Participant hereunder, and the Common
Shares so retained will be credited against any such withholding obligation at
the Market Value per Share on the date of such issuance or transfer. However, in
no event may the Participant elect to have a number of Common Shares withheld in
excess of the number of Common Shares required to satisfy the Company’s minimum
statutory tax withholding obligation.
     9. Compliance with Law. The Company will comply with all applicable federal
and state securities laws; provided, however, notwithstanding any other
provision of this Agreement, the Company will not be obligated to issue any
Common Shares or other securities pursuant to this Agreement if the issuance
thereof would result in a violation of any such law.
     10. Definitions. Capitalized terms used but not defined in this Agreement
will have the meanings ascribed to such terms in the Plan. For purposes of this
Agreement, the terms set forth below will have the following meanings:
          (a) “Cause” means (i) the Participant’s conviction of a felony or a
misdemeanor where imprisonment is imposed for more than 30 days; (ii) the
Participant’s commission of any act of theft, fraud, dishonesty, or
falsification of any employment or Company records; (iii) the Participant’s
improper disclosure of confidential information of the

- 3 -



--------------------------------------------------------------------------------



 



Company; (iv) any intentional action by the Participant having a material
detrimental effect on the Company’s reputation or business; (v) any material
breach by the Participant of this Agreement or the Participant’s employment
agreement with the Company or one of its Subsidiaries, which breach is not cured
within ten (10) business days following receipt by the Participant of written
notice of such breach; (vi) the Participant’s unlawful appropriation of a
corporate opportunity; or (vii) the Participant’s intentional misconduct in
connection with the performance of any of the Participant’s duties, including,
without limitation, misappropriation of funds or property of the Company,
securing or attempting to secure to the detriment of the Company any profit in
connection with any transaction entered into on behalf of the Company, any
material misrepresentation to the Company, or any knowing violation of law or
regulations to which the Company is subject.
          (b) “Change in Control” means the occurrence after the date of this
Agreement of any of the following events:
               (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), other than one or more Permitted Holders, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause (i) such person will be
deemed to have “beneficial ownership” of all shares that any such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50% of the total
voting power of the Voting Stock of the Company; or
               (ii) the merger or consolidation of the Company with or into
another person or the merger of another person with or into the Company, or the
sale of all or substantially all the assets of the Company (determined on a
consolidated basis) to another person (other than, in all such cases, a person
that is controlled by the Permitted Holders), other than a transaction following
which (A) in the case of a merger or consolidation transaction, (1) holders of
securities that represented 100% of the Voting Stock of the Company immediately
prior to such transaction own directly or indirectly at least a majority of the
voting power of the Voting Stock of the surviving person in such merger or
consolidation transaction immediately after such transaction and in
substantially the same proportion to each other as before the transaction or
(2) immediately after such transaction the Permitted Holders beneficially own,
directly or indirectly, at least a majority of the voting power of the Voting
Stock of the surviving person in such merger or consolidation transaction
immediately after such transaction and (B) in the case of a sale of assets
transaction, the transferee assumes the obligations of the Company under this
Agreement and either (1) is or becomes a Subsidiary of the transferor of such
assets or (2) is or becomes a person a majority of the total voting power of the
Voting Stock of which is beneficially owned, directly or indirectly, by the
Permitted Holders; or
               (iii) the adoption of a plan relating to the liquidation or
dissolution of the Company.
          (c) “Good Reason” means (i) without the Participant’s prior written
consent, the Company reduces Participant’s base compensation or the percentage
of the Participant’s base compensation established as the Participant’s maximum
target bonus percentage for purposes of the Company’s annual cash bonus plan,
(ii) any material breach by the Company or its

- 4 -



--------------------------------------------------------------------------------



 



Subsidiaries of this Agreement or the Participant’s employment agreement with
the Company or one of its Subsidiaries, which breach is not cured within ten
(10) business days following receipt by the Company of written notice of such
breach; and (iii) without the Participant’s prior written consent, the Company
requires the Participant to be based at an office or location that is more than
35 miles from the location at which the Participant was based on the Date of
Grant, other than in connection with reasonable travel requirements of the
Company’s business.
          (d) “Market Value per Share” means, at any date, the closing sale
price of the Common Stock on that date (or, if there are no sales on the date,
the last preceding date on which there was a sale) on the principal national
securities exchange or in the principal market on or in which the Common Stock
is traded. If there is no regular public trading market for the Common Stock,
the Market Value per Share will be the fair market value of a share of Common
Stock, without discount for minority interest, illiquidity or restrictions on
transfer, as determined in good faith by agreement of the Participant and the
Board; provided that if no agreement is reached within 30 days, the fair market
value of a share of Common Stock will be determined by an independent,
recognized investment bank, accounting firm or business valuation company
mutually agreed to by the parties (the “Appraiser”) and whose determination of
Market Value per Share will be conclusive and binding. The costs of the
Appraiser will be borne equally by the Participant and the Company.
          (e) “Permitted Holders” means Alon Israel Oil Company, Ltd., Bielsol
Investments (1987) Ltd., and Tabris Investments Inc.
     11. General Provisions.
          (a) The Company may assign any of its rights and obligations under
this Agreement. Any assignment of rights and obligations by the Participant
requires the Company’s prior written consent. This Agreement, and the rights and
obligations of the parties hereunder, will be binding upon and inure to the
benefit of their respective successors, assigns, heirs, executors,
administrators and legal representatives.
          (b) The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
          (c) The titles, captions and headings of this Agreement are included
for ease of reference only and will be disregarded in interpreting or construing
this Agreement. Unless otherwise specifically stated, all references herein to
“sections” and “exhibits” will mean “sections” and “exhibits” to this Agreement.
          (d) This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered will be deemed an original, and all of
which together will constitute one and the same agreement.
          (e) Whenever possible, each provision or portion of any provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity,

- 5 -



--------------------------------------------------------------------------------



 



illegality or unenforceability will not affect the validity, legality or
enforceability of any other provision or portion of any provision in such
jurisdiction, and this Agreement will be reformed, construed and enforced in
such jurisdiction in such manner as will effect as nearly as lawfully possible
the purposes and intent of such invalid, illegal or unenforceable provision.
          (f) This Agreement may be executed and delivered by facsimile and upon
such delivery the facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other party.
          (g) This Agreement may be amended as provided in the Plan, provided
all such amendments will be in writing. Any amendment to the Plan will be deemed
to be an amendment to this Agreement to the extent that the Plan amendment is
applicable hereto; provided, however, that no amendment will adversely affect
the rights of the Participant under this Agreement without the Participant’s
consent. No amendment of or waiver of, or modification of any obligation under
this Agreement will be enforceable unless set forth in a writing signed by the
party against which enforcement is sought. Any amendment effected in accordance
with this section will be binding upon all parties hereto and each of their
respective successors and assigns. No delay or failure to require performance of
any provision of this Agreement will constitute a waiver of that provision as to
that or any other instance. No waiver granted under this Agreement as to any one
provision herein will constitute a subsequent waiver of such provision or of any
other provision herein, nor will it constitute the waiver of any performance
other than the actual performance specifically waived.
          (h) It is intended that that any amounts payable under this Agreement
and the Committee’s exercise of authority or discretion hereunder comply with
the provisions of Code Section 409A so as not to subject the Participant to the
payment of the additional tax, interest and any tax penalty which may be imposed
under Code Section 409A. Reference to Code Section 409A will also include any
proposed, temporary or final regulations, or any other guidance promulgated with
respect to such Section by the U.S. Department of the Treasury or the Internal
Revenue Service. In particular, to the extent Restricted Stock Units vest and
the event causing the Restricted Stock Units to vest is an event that does not
constitute a permitted distribution under Code Section 409A and the settlement
of the Restricted Stock Units would not constitute short term deferral within
the meaning of Code Section 409A, then issuance of the Common Stock will be
made, to the extent necessary to comply with the provisions of Code
Section 409A, to the Participant on the earlier of (a) the Participant’s
“separation from service” with the Company; provided, however, if the
Participant is a “specified employee” (within the meaning of Code Section 409A),
the date of issuance of the Common Stock will be the date that is six months
after the date of the Participant’s separation from service, (b) the seventh
anniversary of the Date of Grant, or (c) the Participant’s death.
Notwithstanding the foregoing, no particular tax result for the Participant with
respect to any income recognized by the Participant in connection with this
Agreement is guaranteed, and the Participant will be responsible for any taxes,
penalties and interest imposed on the Participant in connection with this
Agreement.
          (i) This Agreement is made under, and will be construed in accordance
with, the laws of the State of Delaware.

- 6 -



--------------------------------------------------------------------------------



 



     12. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.
[Remainder of page intentionally left blank]

-7 -



--------------------------------------------------------------------------------



 



     The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. The Committee, as constituted from
time to time, will, except as expressly provided otherwise herein, have the
right to determine any questions that arise in connection with this Agreement.

            ALON USA ENERGY, INC.
      By:   /s/ David Wiessman         Name:   David Wiessman        Title:  
Executive Chairman of the Board of Directors     

            ACCEPTED:
      /s/ Paul Eisman       Signature of Participant           

-8 -